50 N.Y.2d 830 (1980)
In the Matter of Burton Sachs, Appellant,
v.
Board of Education of the Mineola Union Free School District et al., Respondents.
Court of Appeals of the State of New York.
Argued April 21, 1980.
Decided May 29, 1980.
Noel D. Cohen and James R. Sandner for appellant.
Charles D. Maurer and Henry A. Weinstein for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (71 AD2d 898).